Order, Supreme Court, New York County (Martin Schoenfeld, J.), entered February 9, 1995, which denied defendant’s motion for summary judgment, unanimously reversed, on the law, defendant’s motion granted and the complaint dismissed, without costs. The Clerk is directed to enter judgment in favor of defendant dismissing the complaint.
The statement in defendant’s August 27, 1991 article that plaintiff, a well known publicist, had been diagnosed with cancer does not constitute libel per se. Cancer is not a loathsome disease (Chuy v Philadelphia Eagles Football Club, 595 F2d 1265, 1280-1282) and it cannot be said that society as a whole views it, as urged by plaintiff, as a sexually transmitted dis*361ease. Under plaintiffs’ analysis, pneumonia or colds would fall into the same category because of their association with AIDS. To the contrary, "there is no authority for classifying [cancer] among the diseases of which false imputations are defamatory” (Cruz v Latin News Impacto Newspaper, 216 AD2d 50, 52 [statement that plaintiff had tuberculosis is not defamatory]).
Finally, inasmuch as we find the complained of statements are not defamatory, the claims of the corporate plaintiff must likewise fall. Concur— Rubin, J. P., Kupferman, Williams and Tom, JJ.